
	
		II
		111th CONGRESS
		1st Session
		S. 2664
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the duty suspension on
		  S-[(5-Methoxy-2-oxo-1,3,4-thiadiazol-3(2H)-yl)methyl]-O,O-dimethyl
		  phosphorodithioate.
	
	
		1.S-[(5-Methoxy-2-oxo-1,3,4-thiadiazol-3(2H)-yl)methyl]-O,O-dimethyl
			 phosphorodithioate
			(a)In
			 generalHeading 9902.02.02 of the Harmonized Tariff Schedule of
			 the United States (relating to
			 S-[(5-Methoxy-2-oxo-1,3,4-thiadiazol-3(2H)-yl)methyl]-O,O-dimethyl
			 phosphorodithioate is amended by striking the date in the effective period
			 column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
